285 S.C. 457 (1985)
330 S.E.2d 289
The STATE, Respondent,
v.
James WASHINGTON, Appellant.
22316
Supreme Court of South Carolina.
May 13, 1985.
*458 Asst. Appellate Defender Elizabeth C. Fullwood of S.C. Office of Appellate Defense, Columbia, for appellant.
Atty. Gen. T. Travis Medlock, Asst. Atty. Gen. Harold M. Coombs, Jr., Columbia; and Solicitor Charles M. Condon, Charleston, for respondent.
May 13, 1985.
Per Curiam:
Appellant was tried in absentia and convicted of shoplifting. Appeal was taken from the conviction before the sealed sentence was imposed. The appeal is dismissed.
A criminal conviction is not final for purposes of appeal until after sentence is imposed. So long as the sentence remains sealed, no appeal can be taken. State v. Robinson, 468 So. (2d) 633 (1985).
This appeal is dismissed without prejudice to appellant's right to raise these issues on timely appeal.
Appeal dismissed.